Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18306501.0, filed on 11/15/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019, 04/03/2020, and 09/01/2021 are being considered by the examiner.
Drawings
The drawing submitted on 11/15/2019 is being considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record dated 03/29/2019, “Attention-base End-to-End Models for Small-Footprint Keyword Spotting” by Changhao et al. teach: (Abstract) “The encoder transforms the input signal into a high level representation using RNNs. Then the attention mechanism weights the encoder features and generates a fixed-length vector. Finally, by linear transformation and softmax function, the vector becomes a score used for keyword detection.” 
“An End-to-End Architecture for keyword Spotting and Voice Activity Detection” by Chris et al. teach: (Abstract) A single neural network architecture for two tasks: on-line keyword spotting and voice activity detection. A novel interference algorithms for an end-to-end Recurrent Neural Network trained with the Connectionist Temporal Classification loss function which allow the model to achieve high accuracy on both keyword spotting and voice activity detection without retraining.
The prior art of record alone or in combination failed to teach for independent claim 1, “a plurality of dilation layers (DL), including an input layer (IL) and an output layer (OL), each layer of the plurality of dilation layers (DL) comprising gated activation units, and skip-connections to the output layer (OL), the dilated convolutional network (DCNN) being configured to generate an output detection signal when a predetermined keyword is present in the continuous stream of audio signal, the generation of the output detection signal being based on a sequence (SSM) of successive measurements (SM) provided to the input layer (IL), each successive measurement (SM) of the sequence (SSM) being measured on a corresponding frame from a sequence of successive frames extracted from the continuous stream of audio signal, at a plurality of successive time steps.”; for claim 3, “for keyword detection in a continuous stream of audio signal, the method comprising a data set preparation phase followed by a training phase based on the result of the data set preparation phase, the data set preparation phase comprising a labelling step comprising a step of associating a first label to successive frames which occur inside a predetermined time period centered on a time step at which an end (EK) of the keyword occurs, and in associating a second label to frames 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Efficient Keyword Spotting Using Dilated Convolutions And Gating” by Alice et al, ICASSP 2019, teach: Keyword spotting (KWS) aims detecting a pre-defined keyword or set of keywords in a continuation streams of audio.
“Streaming keyword spotting on mobile devices” by Oleg et al. dated 7/29/2020 teach: Designed a streaming Keras layer wrapper for automatic model conversion to streaming inference with internal/external states. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656